Citation Nr: 9900191	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  95-36 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to May 23, 1994, for 
an assignment of a total disability rating based on either a 
100 percent schedular evaluation or on individual 
unemployability due to service-connected disability for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis
INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972 and from April 1973 to September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied an earlier 
effective date for an assignment of a total disability rating 
based on either a 100 percent schedular evaluation or on 
individual unemployability due to service-connected 
disability for post-traumatic stress disorder (PTSD).  The 
Board remanded this case in January 1997 for further 
development and the issue presently on appeal in December 
1997 for additional procedural development.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran states that he had become totally unemployable in 
1988 due to PTSD, and that, consequently, he ought to be 
entitled to a total rating at least going back to 1991, if 
not earlier.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for entitlement to an effective 
date prior to May 23, 1994, for a total disability rating 
based on a 100 percent schedular evaluation or on individual 
unemployability due to service-connected disability for post-
traumatic stress disorder (PTSD).  


FINDINGS OF FACT

1.  Following final rating decision, a claim for increase 
based on PTSD and for a total rating based on individual 
unemployability were filed on May 23, 1994.  

2.  It was not factually ascertainable that there was 
increased severity of service connected disability in the 
year prior to May 23, 1994.  


CONCLUSION OF LAW

An effective date prior to May 23, 1994, for the award of a 
total disability evaluation for PTSD is not warranted.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107.  In this regard, he has 
submitted evidence in support of this claim which renders it 
plausible.  The Board is also satisfied that all relevant and 
available facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107.  

Service connection for PTSD was granted, and a 30 percent 
rating assigned, by rating decision in August 1992.  The 
veteran was informed of the decision, and of his appellate 
rights, by letter from the RO in September 1992.  Following a 
claim for increase, the 30 percent rating was increased to 50 
percent by rating decision in March 1993, and he was so 
informed by letter in April 1993.  Additional treatment 
records were received, and the 50 percent rating confirmed, 
by rating decision in December 1993.  The veteran was 
informed of this decision by letter from the RO dated in 
January 1994.  He did not submit a notice of disagreement 
with this rating.  (According to 38 C.F.R. § 20.201, a notice 
of disagreement is a written communication expressing 
dissatisfaction or disagreement with an adjudicative 
determination and a desire to contest the result.)  Instead, 
in May 1994, he submitted a claim for increase, and, 
accordingly, the unappealed December 1993 decision was a 
final one.

In May 1994, the veteran submitted two claim forms, an 
Application for Increased Compensation Based on 
Unemployability and a Veterans Application for Compensation 
or Pension.  The latter from states that the claim was for an 
Increased Rating PTSD.  These claims were received by the 
RO on May 23, 1994.  In March 1995, the 50 percent schedular 
rating was confirmed and the unemployability claim denied.  A 
notice of disagreement was filed as to both issues in March 
1995.  A statement of the case was issued in July 1995, and a 
substantive appeal was filed in September 1995.  Following a 
hearing at the RO, an increased schedular evaluation of 70 
percent was granted in May 1996 and the claim for 
unemployability again denied.  The case then came before the 
Board, which remanded it in January 1997 for further 
development.  

The issue concerning an earlier effective date arose when, in 
a rating decision dated in September 1997, the RO increased 
the veterans schedular evaluation for PTSD from 70 percent 
to 100 percent, effective from May 23, 1994, and the veteran 
submitted a notice of disagreement as to the assigned 
effective date in October 1997.  (The assignment of the 100 
percent schedular rating mooted the issue of entitlement to a 
total rating on the basis of individual unemployability per 
38 C.F.R. § 4.16(a)).  He argued at a hearing at the RO that 
he not only was entitled to an earlier effective date for a 
100 percent schedular rating, but also that he should have 
been awarded an unemployability rating relating back to 1988.  
He claimed that he was not presently working and that he had 
been unable to hold a job since 1988 due to lengthy hospital 
stays for treatment of PTSD.  He filed a substantive appeal 
in March 1998.  A March 1998 letter from his attorney, then 
of record, stated that the veteran had raised an 
unemployability claim informally within twelve months 
prior to May 23, 1994, and that, accordingly, he should be 
entitled to a one-year retroactive total compensation rating.  

Under 38 U.S.C.A. § 5110(a) (West 1991), unless specifically 
provided otherwise, the effective date of a claim for 
increased compensation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application.  38 U.S.C.A. § 5110(b)(2) 
specifically provides otherwise by stating that the effective 
date of an award of increased compensation shall be the 
earliest date as to which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  This statute is 
implemented by VA regulations, which provide that, in 
general, the effective date of an award shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later, 38 C.F.R. § 3.400(o)(1), or the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year from such date, otherwise, the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  

A thorough review of the procedural aspect of this issue 
discloses no claim, informal or otherwise, for individual 
unemployability due to service-connected disability for post-
traumatic stress disorder (PTSD) prior to the formal claim 
received by the RO on May 23, 1994.  Similarly, with respect 
to a claim for increase based on PTSD, following the final 
rating decision of December 1993, such claim was not received 
prior to May 23, 1994.  The question now arises as to whether 
it was factually ascertainable that an increase in disability 
due to PTSD, which could permit retroactive benefits, had 
occurred within the year prior to that date.  

In this respect, the only medical treatment that could 
reasonably pertain to PTSD is a November 1993 admission to a 
VA hospital by order of the police, approximately six months 
prior to the submission of the formal claims.  Following an 
automobile accident earlier that day, the veteran had 
proceeded to the police station to file a report.  He was 
given a breathalyzer test and found to be intoxicated.  Upon 
stating that he was a VA patient on psychiatric medication, 
the police apparently informed him that his options were 
either to go to jail or to a VA facility for treatment.  
During hospitalization, he refused to take his medication.  
Physicians recommended that he participate in a substance 
treatment program, even volunteering to find such a program 
in order that he might also benefit from PTSD treatment.  The 
veteran refused to cooperate and left angrily.  The primary 
Axis I diagnosis was chronic alcohol abuse/dependency.  Other 
Axis I diagnoses were continuous benzodiazepine dependence; 
episodic cannabis abuse; and PTSD.  The Axis II diagnosis was 
personality disorder with borderline and antisocial features.  
The prognosis was guarded due to his mixed substance 
dependence.  

Evidence established on this admission clearly shows that the 
veteran underwent detoxification, not voluntarily, but by 
police order; that he was not treated for PTSD at this time; 
and that he was uncooperative with attempts to resolve his 
dependencies.  The medical record does not show that an 
exacerbation of his PTSD symptomatology had occurred.  This 
evidence thus does not meet the statutory and regulatory 
requirements for an increase in disability of the 
service-connected disorder.  Therefore, the earliest 
effective date must be the date of receipt of the claims, 
i.e., May 23, 1994.  Since medical evidence does not indicate 
any substantial increase in psychoneurotic disability before 
that date, entitlement to an earlier effective date has not 
been established.  


ORDER

Entitlement to an effective date prior to May 23, 1994, for 
an assignment of a total disability rating based on a 100 
percent schedular evaluation or on individual unemployability 
due to service-connected disability for post-traumatic stress 
disorder (PTSD) is denied.  




	(CONTINUED ON NEXT PAGE)







		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
